Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-12 remain pending in the application. No amendments have been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 1 recites the limitation “the plurality of cellulose nanofibers is present in the slurry in an amount effective to provide a slurry density of not higher than 15 lb/gal.” The term “the plurality of cellulose nanofibers… in an amount effective” is a relative term which renders the claim indefinite. The term "present… in an amount effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what amount of cellulose nanofibers would constitute an “amount effective to provide a slurry density of not higher than 15 lb/gal.” For purposes of examination, the term “in an amount effective to provide” will be considered as if removed and “a slurry density of not higher than 15 lb/gal” will be considered as if written as “and wherein the slurry density is not higher than 15 lb/gal.” Claims 2-12, dependent upon claim 1, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 1 recites the limitation “wherein the plurality of cellulose nanofibers has been modified to be activated by exposure to a predetermined temperature or shear force.”  The term “modified to be activated by exposure to a predetermined temperature or shear force” is indefinite in that it is unclear as to how the modifying occurs, what exactly is being activated (e.g. the cellulose nanofibers or the modification), and how exactly activation is occurring when exposed to temperature or shear force, i.e., what action constitutes “activat[ing]” and how that relates to the temperature or shear force. For purposes of examination, the term “to be activated by exposure to a predetermined temperature or shear force” will be considered as if removed Claims 2-12, dependent upon claim 1, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte et al. (US 2013/0274149).In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	Furthermore, Lafitte discloses wherein the cellulose additive is present at a concentration between 0.001% and 10% by weight of the fluid ([0058] and [0059]) and wherein “the addition of NCCs and/or NCC particles may also enable foamed cement to reach higher foam quality and thus further lower cement density…” ([0140]). Although silent to wherein the density of the slurry is “not higher than 15 lb/gal,” as instantly claimed, since Lafitte discloses the same composition as claimed in the same concentration as instantly claimed (see claim 6, for example), the material would naturally act in the same manner as claimed, i.e., it would “provide a slurry density of not higher than 15/gal.” If there is any difference between the composition of Lafitte and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	With respect to depending claim 2, Lafitte discloses further comprising performing a downhole operation (Abstract, [0019]-[0024], and [0060]-[0073]). 	With respect to depending claim 3, Lafitte discloses wherein the injecting comprises pumping the cement slurry through the wellbore and into an annulus formed between the wellbore and a casing (Abstract, [0019], [0021], [0060]-[0062], [0070], [0132]-[0157]). 	With respect to depending claim 4, Lafitte discloses wherein “the addition of NCCs and/or NCC particles may also enable foamed cement to reach higher foam quality and thus further lower cement density…” ([0140]). Although silent to wherein the density of the slurry is “ranges from 6 to about 15 lb/gal,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 5, Lafitte discloses wherein the cellulose additive is present at a concentration between 0.001% and 10% by weight of the fluid ([0058] and [0059]) and wherein “the addition of NCCs and/or NCC particles may also enable foamed cement to reach higher foam quality and thus further lower cement density…” ([0140]). Although silent to wherein the density of the slurry “increases a slurry yield by 1 to 3 feet cubed per sack,” as instantly claimed, since Lafitte discloses the same composition as claimed in the same concentration as instantly claimed (see claim 6, for example), the material would naturally act in the same manner as claimed, i.e., it “increase slurry yield by 1 to 3 feet cubed per sack.” If there is any difference between the composition of Lafitte and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). The Examiner would additionally like to point out that since Lafitte discloses the same composition as instantly claimed, it too would naturally share whatever the relationship might be between slurry yield and slurry density. 	With respect to depending claim 6, Lafitte discloses wherein the cellulose additive is present at a concentration between 0.001% and 10% by weight of the fluid ([0058] and [0059]). Although silent to wherein the cellulose additive concentration is “from about 0.03 to about 6% by weight blend,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 7, Lafitte discloses wherein the cellulose nanofibers are selected from the group of cellulose nanofibrils and cellulose nanocrystals ([0015], [0033], [0036], and [0051]). 	With respect to depending claim 8, Lafitte discloses wherein the cellulose nanofibers may have “[lengths of] about 50 to about 500 nm,” “[lengths of] up to 1 µm,” or “microns in length”   ([0034], [0035], [0040], [0051], [0054]). Although silent to wherein the cellulose have lengths of “about 100 nm to about 3 mm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 9, Lafitte discloses wherein the cellulose nanofibers may have “[diameters between] about 1 nm to about 1000 nm” and “[diameters between] about 5 nm to about 500 nm” ([0034], [0035], [0040], [0051], [0054]). Although silent to wherein the cellulose nanofibers have diameters of “from about 4 nm to about 20 µm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 10, Lafitte discloses wherein the cement may comprise silica ([0143]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials in the cement slurry. 	With respect to depending claim 11, Lafitte discloses further comprising gas bubbles and a foaming agent ([0058], [0139]-[0142], and [0145]). 	With respect to depending claim 12, Lafitte discloses an initial addition of a plurality of cellulose nanofibers in a concentration between 0.001% and 10% by weight of the fluid ([0058] and [0059]). Although silent to wherein the addition of the plurality of cellulose nanofibers “does not raise a viscosity of the cement slurry by more than 1.05 times,” as instantly claimed, since Lafitte discloses the same composition as claimed in the same concentration as instantly claimed (see claim 6, for example), the material would naturally act in the same manner as claimed, i.e., it would “not raise a viscosity of the cement slurry by more than 1.05 times.” If there is any difference between the composition of Lafitte and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. 	Applicant argues that the term “present… in an amount effective” is not indefinite since the limitation “a slurry density of not higher than 15 lb/gal” “informs the reader as to an effective amount.” The Examiner finds this argument unpersuasive. The Examiner points out that the slurry density is not the issue, since it is most certainly defined (“15 lb/gal”); the issue is that the claim seeks to additionally define said density by “an amount effective” of cellulose nanofibers, but has failed to define such a relationship, i.e., by what amount. 	Applicant argues that the term “modified to be activated by exposure to a predetermined temperature or shear force” is not indefinite since “paragraph 33 provides a discussion including the word, ‘activate.’” The Examiner finds this argument unpersuasive. Firstly, the Examiner points out that the mere singular mention of the word “activate” does not necessarily act as a definition of the term. Secondly, the “discussion including the word, ‘activate’” fails to address the indefiniteness issue. That is to say, paragraph 33 fails to define how the modifying occurs, what exactly is being activated, and how exactly activation is occurring when exposed to temperature or shear force (see the 112(b) rejection above). 	Applicant argues that “there is no LaFitte text or other reference to support the rejection’s assertion [that it] provide[s] for a density.” The Examiner finds this argument unpersuasive. As noted above in greater detail, LaFitte does indeed provide support for the density of the cement slurry composition. 	Applicant argues that “there is no text-based reason to think LaFitte’s composition for foam would relate to the pending method.” The Examiner finds this argument unpersuasive. As noted above in greater detail, Lafitte recites the same composition as claimed and, as such, LaFitte’s composition does indeed relate to the pending method. The Examiner points out that there is nothing in the claim which precludes any consideration of a foamed composition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674